Title: [Diary entry: 27 January 1785]
From: Washington, George
To: 

Thursday 27th. Mercury at 32 in the Morning—the same at Noon & 37 at Sunsetting. Wind at No. West & clear all day—air pretty sharp in the forenoon. Made Mr. & Mrs. Lund Washington a mornings visit—from thence I went to Belvoir and viewed the ruined Buildings of that place. In doing this I passed along the side of Dogue Creek & the river to the white Ho[use] in search of Elm & other Trees for my Shrubberies &ca. Found none of the former but discovered one fringe Tree and a few Crabtrees in the first field beyond my line and in returning home (which I did to Dinner) by the way of Accatinck Creek I found several young Holly trees growing near Lawson Parkers.